Citation Nr: 0931533	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-26 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for back sprain, 
degenerative joint disease (DJD) and degenerative disc 
disease (DDD) with muscle imbalance in the pelvic girdle, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty for 
various periods in the Air Force and National Guard from 
January 1974 to January 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
following a November 2007 Board remand.  It was originally on 
appeal from an October 2004 rating decision of the Department 
of Veterans Appeals (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Veteran participated in a video conference hearing before 
the undersigned in April 2006.  A transcript is of record and 
has been reviewed.  


FINDINGS OF FACT

1.  The competent medical evidence did not show that, prior 
to February 5, 2009, the Veteran's back sprain, DJD and DDD 
with muscle imbalance in the pelvic girdle was manifested by 
forward flexion of the thoracolumbar spine 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.

2.  The competent medical evidence did not show that, after 
February 5, 2009, the Veteran's back sprain, DJD and DDD with 
muscle imbalance in the pelvic girdle was manifested by 
unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for back sprain, DJD and DDD with muscle imbalance in the 
pelvic girdle for the portion of the appeal prior to February 
5, 2009 have not been met or approximated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, 
Diagnostic Code 5243 (2008).   

2.  The criteria for an evaluation in excess of 40 percent 
for back sprain, DJD and DDD with muscle imbalance in the 
pelvic girdle for the portion of the appeal after February 5, 
2009, have not been met or approximated.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 
5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In November 2007, the Board remanded the case for (1) notice 
compliant with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); (2) a release for private medical records; (3) VA 
medical center (VAMC) records from August 2005 to the 
present; and (4) a VA back examination.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand 
orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  Here, the Board finds that the RO sent notice 
compliant with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
in a December 2007 correspondence.  In the same 
correspondence, the RO requested that the Veteran complete 
release of information forms so VA could obtain private 
treatment records; the Veteran did not respond to this 
request.  The RO obtained the Veteran's VAMC records and 
provided a VA spine examination in February 2009.  The Board 
finds that the RO's actions are in substantial compliance 
with the Board's November 2007 remand.   

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

In December 2007, the RO provided notice with regard to the 
Veteran's increased rating claims.  In regards to assigning a 
disability rating, the RO informed the Veteran that VA 
considered the nature and symptoms of the condition, severity 
and duration of the symptoms, and impact of the condition and 
symptoms on employment.  The RO provided examples of evidence 
that the Veteran should submit that might affect how VA 
determined a disability rating.  Although the correspondence 
did not advise the Veteran that VA considers the impact of 
the condition on the Veteran's daily life, the Board finds 
that the Veteran has manifested actual knowledge of this 
requirement and has described the impact on her daily life, 
including during her April 2006 Board hearing and February 
2009 VA examination.  The December 2007 correspondence 
satisfied the notice requirements for increased ratings 
claims identified by the Court in Vazquez-Flores v. Peake 22 
Vet. App. 37 (2008).  Although this notice was not provided 
until after the initial adjudication of the claim, the RO 
subsequently readjudicated the claim and issued a 
supplemental statement of the case in April 2009.  The 
issuance of such notice followed by a readjudication of the 
claim remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's VAMC records and 
provided a VA examination in February 2009.  The Veteran has 
not made the RO or the Board aware of any other evidence 
relevant to her appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to her claim.  

With regard to the VA examinations provided, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination conducted is 
adequate, as it is predicated on a full reading of the claims 
file and a thorough examination of the Veteran.  The VA 
examiner did not provide a nexus opinion, as the examination 
pertained to an increased rating claim.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination for the issue on appeal has been 
met.  38 C.F.R. § 3.159(c) (4).  Accordingly, the Board will 
proceed with appellate review.  

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Individual disabilities 
are assigned separate diagnostic codes.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  All benefit 
of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.
 
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, the Board must assign staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (finding that there was no basis for drawing a 
distinction between initial ratings and increased-rating 
claims for the purpose of applying staged ratings).  Here, a 
staged rating has already been assigned.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45;  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The RO originally granted service connection and a 10 percent 
rating under Diagnostic Code 5293 for back sprain, DJD and 
DDD with muscle imbalance in the pelvic girdle in a May 2003 
rating decision.  Service connection was granted effective 
February 18, 2003, the date of the claim.  The Veteran filed 
for an increased rating in August 2003; the RO granted a 20 
percent rating under Diagnostic Codes 5293-5243 in a December 
2003 rating decision.  The effective date was August 27, 
2003, the date of the increased rating claim.  The Veteran 
filed his current claim for an increase in February 2004.  
The RO denied the increase in October 2004, and the Veteran 
perfected an appeal.  In an April 2009 supplemental statement 
of the case, the RO granted a 40 percent rating under 
Diagnostic Code 5243, effective February 5, 2009, the date of 
the Veteran's VA examination.  The Veteran is appealing this 
evaluation.  

The regulations concerning entitlement to an increased rating 
have not changed during the course of this appeal.  The 
Veteran's back disability is rated as 40 percent disabling 
pursuant to Diagnostic Code 5243 under the current criteria.  
38 C.F.R. § 4.71a. 

Normal flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Note (2).  

Under the current criteria, all disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula), except for intervertebral disc syndrome, 
which may be evaluated under either the General Rating 
Formula or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.  

In regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
amended criteria provide that a 40 percent rating is 
warranted if the total duration is at least four weeks but 
less than six weeks during the past 12 months, and a 60 
percent rating is warranted if the total duration is at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  An incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  The term "chronic orthopedic 
and neurologic manifestations" was defined as "orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  

Although the Veteran has reported periods of incapacitation, 
there was no indication in the record of any substantial 
period of physician-prescribed bed rest.  Therefore, the 
Board finds that evaluation of the Veteran's back disability 
on the basis of the total duration of incapacitating episodes 
over the past 12 months would not be to her advantage. 

In regard to the second method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 20 percent 
evaluation is warranted where there is evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5243. These criteria are to be applied 
irrespective of whether there are any symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id. 
  
Under this schedule, any associated neurologic abnormalities, 
including, but not limited to bowel or bladder impairment, 
are to be evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, 
Note (1).  The RO assigned separate ratings for right and 
left lower extremity neuropathy in its April 2009 
supplemental statement of the case

The Veteran's VAMC records show that she sought treatment for 
back pain on numerous occasions throughout the appeal period.  
During her April 2006 hearing, she testified that the pain is 
at its worst at the end of the day.  The Veteran is avoiding 
surgery as long as possible, although she has been aware of 
the possibility of surgery for some time.  She stated that 
she has exhausted the alternatives of physical therapy, 
steroid injections and pain clinic therapy.  

In regard to the portion of the appeal prior to February 5, 
2009, range of motion of the spine upon VA examination in 
March 2005 was 70 degrees flexion to 30 degrees extension; 
right and left lateral flexion of 30 degrees; and right and 
left lateral rotation of 40 degrees.  The VA examiner noted 
no nerve dysfunction, kyphosis, lordosis, scoliosis or 
ankylosis.  Such findings are commensurate with a 20 percent 
rating under the amended schedule.  
.    
In regard to the portion of the appeal after February 5, 
2009, the Veteran's VA examination of the thoracolumbar spine 
in February 2009 revealed 10 degrees of flexion to 20 degrees 
of extension; right and left lateral flexion of 10 degrees; 
and right and left lateral rotation of 10 degrees.  The 
examiner noted no thoracolumbar spine ankylosis.  Such 
findings are commensurate with a 40 percent rating under the 
amended schedule.  A 50 percent rating is not warranted 
because there is no evidence in the record of unfavorable 
ankylosis of the entire thoracolumbar spine.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
During her April 2006 Board hearing, the Veteran testified 
that she had to change jobs numerous times due to back pain.  
She was currently employed by the Census Bureau, which she 
stated was working well.  The evidence does not show marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or frequent periods 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See Id., see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
for assignment of an extraschedular evaluation.  Id.   

Further, the Board finds that the currently assigned 20 and 
40 percent ratings already contemplate any pain on limitation 
of motion and do not warrant any additional ratings under 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating for her service-connected back disability for both 
periods of the appeal.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  

	(CONTINUED ON NEXT PAGE)






ORDER

A rating in excess of 20 percent for the Veteran's back 
sprain, DJD and DDD with muscle imbalance in the pelvic 
girdle for the portion of the appeal prior to February 5, 
2009 is denied.  

A rating in excess of 40 percent for the Veteran's back 
sprain, DJD and DDD with muscle imbalance in the pelvic 
girdle for the portion of the appeal from February 5, 2009 is 
denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


